Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	  Applicant's submission filed on 4/13/2021 has been entered. Claim(s) 1-22 is/are pending in the application.

Allowable Subject Matter
Claims 3-4, 5, 15, 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 7-12, 17-20, 21-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zdornov (U.S. Patent App Pub 20180145900) in view of  Zdornov2 (U.S. Patent App Pub 20180145881).

	Regarding claim 1,
Zdornov teaches the apparatus, comprising: a network interface, configured to communicate with a network that comprises a plurality of switches interconnected in a Cartesian topology having multiple dimensions; and (See claim 1, paragraphs 7-8, abstract, Zdornov teaches “comprising: a network interface, configured to communicate with a network that comprises a plurality of switches interconnected in a Cartesian topology having multiple dimensions; and a processor, configured to: predefine an order among the dimensions of the Cartesian topology;” ; plurality of switches interconnected in Cartesian topology )
a processor, configured to: predefine multiple turn types of turns in the Cartesian topology, wherein each turn traverses a first hop successively followed by a second hop wherein each turn type is defined at least by identities of the first and second dimensions traverses respectively in the first and in the second hops; (See claim 1, paragraphs 9, 23, 28, 56, 20, Zdornov teaches “Note that in general deadlock-freedom is a property of multiple routes combined. For example, if all the routes in the network are defined using the DOR scheme, deadlock freedom is guaranteed. If, however, a given route is derived using the DOR scheme, but there are other routes not obeying the DOR scheme, these routes and the DOR-derived route can together create a deadlock condition…. The network manager evaluates for each scanned switch multiple candidate routes to the destination switch. The network manager selects among the candidate routes one or more routes based on a selection criterion that prefers routes containing a minimal number of "opposite turns," i.e., a minimal number of switches in which the route changes from traversal along a given dimension to traversal along a lower dimension. The relation "lower" refers to the predefined order set over the dimensions. In the disclosed embodiments, the number of VLs required is directly related to the number of opposite-turns, and therefore the disclosed route selection criterion minimizes the number of VLs”; these sections teach multiple turn types and wherein you can go alone the x axis or y axis alone or along the x axis and then the y axis or vice versa)
search for one or more preferred route via the network from a source switch to a destination switch, by evaluating candidate routes based at least on a number of Virtual Lanes VLs required for preventing a deadlock condition caused by the candidate route, wherein the number of VLs required depends on a sequential pattern of the turn types of the turns formed by a sequence of hops comprising the candidate route; and (See claims 1-2, paragraphs 8, 11, 28, 24,  Zdornov teaches “searching, by the processor, for a preferred route via the network from a source switch to a destination switch, by evaluating candidate routes based at least on respective numbers of switches along the candidate routes for which traversal to a next-hop switch changes from one of the dimensions to another of the dimensions opposite to the predefined order;”; search a preferred route based on VL’s in a sequential manner)
 (See claim 1, paragraphs 11, 28,  Zdornov teaches “and configure one or more of the switches in the network to route packets from the source switch to the destination switch along the preferred route.”;  source to destination on preferred route)
Zdornov does not explicitly teach but Zdornov2 teaches an ordered sequence of turns types. (See paragraphs 75-76, Zdornov2 teaches an ordered sequence of the turns based on the dimension and placing this in an index for use. )
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have known to combine the teachings of Zdornov2 with Zdornov because both deal with preventing deadlock networks. The advantage of incorporating the above limitation(s) of Zdornov2 into Zdornov is that Zdornov2 teaches the burden and time incurred by manual coordinate assignment are saved or reduced considerably, since central module automatically assigns coordinates to the network elements based on the identities of the network elements and on their interconnections, therefore making the overall system more robust and efficient. (See paragraphs [0004] - [0006], Zdornov2)

	
	Regarding claim 2,
Zdornov and Zdornov2 teach the apparatus according to claimn1, wherein the processor is configured to evaluate the candidate route by concatenating a candidate hop to the candidate route, and evaluating the number of VLs required depending on (i)  (See paragraphs 28, 84, 97, 51,  Zdornov traches evaluating candidate route by concatenating related to the turn type and pattern of turns)

	Regarding claim 7,
Zdornov and Zdornov2 teach the apparatus according to claim 1, wherein the processor is configured to configure the switches to re- associate a packet received by traversing a given hop and that is associated with a given VL, with a VL value that depends on (i) the given VL and (ii) a turn type of a turn created by the given hop followed by a next hop to which the packet is forwarded. (See paragraphs 9, 10, claim 6, Zdornov teaches “wherein the processor is configured to configure the switches to re-associate packets, which are received associated with a given Virtual Lane (VL) and in a next hop begin traversing a different dimension opposite to the predefined order, with a VL different from the given VL.”)

	Regarding claim 8,
Zdornov and Zdornov2 teach the apparatus according to claim 1, wherein the processor is configured to define adaptive routing rules for the switches by defining for a given ingress interface of the source switch at least two egress interfaces for routing packets from the source switch to the destination switch without exceeding a predefined VL budget, and to configure the switches to apply adaptive routing from the source (See claim 7, paragraphs 10, 100, 10, Zdornov teaches “the processor is configured to define adaptive routing rules for the switches by defining for a given ingress interface of the source switch at least two egress interfaces for routing packets from the source switch to the destination switch without exceeding a VL budget of the source switch, and to configure the switches to apply adaptive routing from the source switch to the destination switch using the at least two egress interfaces.”)

	Regarding claim 9,
Zdornov and Zdornov2 teach the apparatus according to claim 1, wherein the processor is configured to build adaptive routing rules for routing from a source switch to a destination switch, by finding two or more routes from the source switch to the destination switch, each route meets a predefined VL budget, and calculating the number of the VLs required by each route based on the turn type of the turn traversing from the source switch to a selected neighbor switch of the source switch, and on a precalculated route having a minimal number of VLs required for traversing from the selected neighbor switch to the destination switch. (See claim 7, paragraphs 10, 100, 102 Zdornov teaches “(i) the packet's ingress interface and current VL value, (ii) candidate egress interfaces and the p.inc value of the respective neighbor switches, (iii) whether routing via the candidate egress interface creates an opposite-turn, and (iv) whether the switch itself creates an opposite-turn, which depends on the dimension from which the ingress packet arrives. Note that by using the above design constraints, a switch may have different groups of egress interfaces available for adaptive routing, depending on the VL value of the ingress packet”)

	Regarding claim 10,
Zdornov and Zdornov2 teach the apparatus according to claim 1, wherein the processor is configured to search for the preferred route while refraining from evaluating candidate routes in which at least one of the switches, or a physical link connecting two of the switches, is missing from the Cartesian topology or malfunctions. (See claim 9, 10, paragraphs 83-84, Zdornov teaches “the processor is configured to search for the preferred route while refraining from evaluating candidate routes in which at least one of the switches, or a physical link connecting two of the switches, is missing from the Cartesian topology or malfunctions.”)

Regarding claim 21,
Zdornov and Zdornov2 teach the apparatus according to claim 1, wherein the processor is configured to search for a single preferred route via the network from the source switch to the destination switch. (See paragraphs 21, 59, Zdornov teaches For example, the DOR scheme cannot support adaptive routing because DOR defines a single route for each pair of source and destination switches in the network.)

Claims 11-12, 17-20,22 list all the same elements of claims 1-2, 7-10, 21 but in method form rather than apparatus form.  Therefore, the supporting rationale of the rejection to claims 1-2, 7-10, 21 applies equally as well to claims 11-12, 17-20,22.  
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444